Citation Nr: 0516545	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  05 09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neck or cervical 
spine and low back disability including arthritis, claimed as 
residuals of an injury.

2.  Entitlement to service connection for residuals of a 
right hand and wrist injury.  

3.  Entitlement to service connection for a disorder claimed 
as arm and leg weakness, as a residual of an injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was certified to the Board 
by the Buffalo, New York RO.


FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing 
that either a neck, cervical, or a low back disability, 
including arthritis, claimed as residuals of an injury, is 
attributable to the veteran's military service.

2.  Residuals of a right hand and wrist injury are not shown 
to have originated in service or otherwise shown to be the 
result of the veteran's military service or any event 
thereof.

3.  A disorder claimed as arm and leg weakness, claimed as a 
residual of an injury, is not shown to have originated in 
service or otherwise shown to be the result of the veteran's 
military service or any event thereof.


CONCLUSIONS OF LAW

1.  A neck, cervical spine, and low back disability including 
arthritis, claimed as residuals of an injury, were not 
incurred in or aggravated by military service, and arthritis 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

2.  Residuals of a right hand and wrist injury were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  

3.  A disorder claimed as arm and leg weakness, claimed as a 
residual of an injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through an April 2002 letter and the February 2005 
statement of the case.  He was provided notice of the 
evidence and information necessary to substantiate his 
claims; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims file.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The veteran was notified in the April 2002 letter 
and February 2005 statement of the case to advise VA how it 
could secure pertinent evidence that he was aware of.  He was 
also advised what evidence VA had requested in the February 
2005 statement of the case, and notified what evidence had 
been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued, in part, out of the 
proper chronological sequence the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

Service records dated in March 1943 show the appellant was 
treated for synovitis of the left knee, secondary to an acute 
injury.  In July 1943 the appellant was treated for an acute 
abscess of the right hand and acute suppuration and 
tenosynovitis of the left hand.  The January 1946 separation 
examination revealed no musculoskeletal or neurological 
defects.  

VA hospitalization report dated in March 1982 show the 
veteran presented due to gradual onset of right lumbosacral 
and right groin region pain approximately two weeks prior to 
admission.  At that time, he reported a 10-year history of a 
back ache.   The diagnosis was low backache with mid lumbar 
radiculopathy.  

In November 1983, the appellant was treated for a right thumb 
fracture.

A total body bone image study conducted in September 1988 
revealed possible degenerative joint disease of cervical 
spine.  

VA treatment records dated from June 2001 to June 2002 show 
treatment for degenerative joint disease.  

The VA treatment records reflect that in October 2001, the 
appellant suffered a cerebral vascular accident with residual 
weakness of the right side of the body.  

II.  Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  8 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

III.  Service connection for neck or cervical spine and low 
back condition,
including arthritis, claimed as residuals of an injury

Initially, the Board would like to point out that although 
the veteran and his representative have contended that some 
of his service medical records are missing, the medical 
records on file are date from 1942 to 1946 appear to cover 
his entire military service.  Therefore, as discussed above 
in connection with VA's duty to assist the service medical 
records are in the file and appear to be complete and intact, 
and no further development is warranted without resort to 
unwarranted speculation.  

The appellant asserts that during service he fell from the 
back of a truck and has experienced severe pain in the neck 
and low back since.  

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that any 
cervical and/or lumbar disorder, to include degenerative 
joint disease, is related to service.  The entrance and 
separation examinations are negative with the January 1946 
separation examination being entirely negative for findings, 
complaints or diagnoses of a cervical or lumbosacral spine 
disability.  Notably, a chronic musculoskeletal disorder to 
include arthritis was not diagnosed in-service or at 
separation, and no examiner has linked any current cervical 
or back disability, to include arthritis, to service.  
Indeed, the first evidence of chronic back pathology dates 
from 1982.  A March 1982 VA hospitalization report shows the 
veteran reported a 10-year history of back pain, but there 
was no reported history of an in-service injury.  In light of 
the above, the preponderance of the evidence is against 
finding an etiological or causal relationship between the 
appellant's current complaints and any in-service incident, 
his contentions to the contrary notwithstanding.

Therefore, to summarize, there is no competent medical 
evidence relating any current cervical and lumbar spine 
disability, to include arthritis, to his service.  As a lay 
person the appellant's self reported history of chronicity 
cannot be considered competent medical evidence of a nexus.  
Simply put, the appellant's lay contentions do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (As a lay person, the appellant lacks the medical 
expertise to offer competent opinions as to the existence of 
the disability, as well as to medical causation of any 
current disability.)  Therefore, there is no competent, 
credible medical evidence in the record to show a connection 
between the appellant's cervical and lumbar arthritis and 
service.  As such, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
neck or cervical spine and low back disorder, to include 
arthritis, as claimed residuals of an injury.  

IV.  Service connection for residuals
of a hand and wrist injury

The appellant asserts that during service he fell from the 
back of a truck and since this injury he has experienced 
severe pain in the right hand and wrist.  

After consideration of the evidence, the Boards find that the 
preponderance of the evidence is also against finding that 
residuals of a hand and wrist injury are related to the 
appellant's service.  

Although the appellant was diagnosed and treated for an 
abscess, right mid-palmer space in service, there is no 
medical evidence tending to show that this symptom in service 
represented a chronic disability rather than an acute and 
transitory condition.  The evidence does not demonstrate any 
showing of residual pathology.  Indeed, the January 1946 
separation examination report notes the appellant's 
musculoskeletal and neurological evaluation as normal.

Post service medical records show that the appellant suffers 
from right hemiparesis due to an October 2001 cerebral 
vascular accident.  Notably, however, no medical evidence has 
linked the appellant's right hemiparesis to any in-service 
incident or event.  The appellant's own assertion cannot 
support his claim that he has residuals of a right hand and 
wrist injury causally related to service, because medical 
evidence, not lay evidence is required to establish medical 
causation or medical diagnosis.  Espiritu.  In light of the 
foregoing the preponderance of the evidence is against the 
claim, and the benefit sought on appeal must be denied.

V.  Service connection for weakness of arms and legs
claimed as a residual of an injury 

The appellant also asserts that as a result of falling from 
the back of a truck he has experienced weakness in the arms 
and legs.  

After consideration of the evidence, the Boards find that the 
preponderance of the evidence is against finding that 
weakness of the arms and legs. claimed as a residual of 
injury is related to the veteran's service. 

The veteran's service medical records are completely negative 
for complaints, treatment, or diagnosis of a neurological 
disorder to include weakness of the arms and legs.  The 
January 1946 separation examination report notes the 
appellant's neurological evaluation as normal.

Post-service medical records have linked residual right-sided 
weakness to an October 2001 cerebral vascular accident.  
Significantly, no medical evidence has linked right-sided 
weakness to service or a service related incident.  The 
appellant's own assertion cannot support his claim that he 
has weakness of the arms and legs causally related to 
service, because medical evidence, not lay evidence is 
required to establish medical causation or medical diagnosis.  
Espiritu.  In light of the foregoing the preponderance of the 
evidence is against the claim, and the benefit sought on 
appeal must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for neck or cervical spine and low back 
disability including arthritis, claimed as residuals of an 
injury is denied.

Service connection for residuals of a right hand and wrist 
injury is denied.  

Service connection for a disorder claimed as arm and leg 
weakness, as a residual of an injury, is denied. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


